UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22085 Tortoise Tortoise Return Fund, LLC (Exact name of registrant as specified in charter) 10801 Mastin Blvd., Suite 222, Overland Park, KS 66210 (Address of principal executive offices) (Zip code) David J. Schulte 10801 Mastin Blvd., Suite 222, Overland Park, KS 66210 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2007 Item 1. Schedule of Investments. (Unaudited) September 30, 2007 Shares Value Master Limited Partnerships and Related Companies - 90.4% (1) Crude/Refined Products Pipelines - 7.6% (1) NuStar Energy L.P. 14,800 $ 879,416 Spectra Energy Partners, LP 24,600 645,996 1,525,412 Natural Gas/Natural Gas Liquids Pipelines - 68.8% (1) Boardwalk Pipeline Partners, LP 21,025 643,996 Enterprise GP Holdings L.P. (2) 322,146 11,851,751 TC PipeLines, LP 38,925 1,388,844 13,884,591 Natural Gas Gathering/Processing - 5.1% (1) MarkWest Energy Partners, L.P. 27,900 855,693 Regency Energy Partners LP 6,275 184,485 1,040,178 Shipping - 4.2% (1) K-Sea Transportation Partners L.P. 21,800 849,328 Propane Distribution - 4.7% (1) Inergy, L.P. 21,085 666,708 Inergy Holdings, L.P. 5,738 273,703 940,411 Total Master Limited Partnerships and Related Companies (Cost $19,091,741) 18,239,920 Short-Term Investments - 10.3% (1) United States Investment Companies - 10.3% (1) AIM Short-Term Treasury Money Market Fund - Institutional Class, 4.49% (3) 1,037,720 1,037,720 First American Government Obligations Fund - Class Y, 4.56% (3) 1,036,097 1,036,097 Total Short-Term Investments (Cost $2,073,817) 2,073,817 Total Investments - 100.7% (1) (Cost $21,165,558) 20,313,737 Liabilities in Excess of Cash and Other Assets - (0.7%) (1) (134,728 ) Total Net Assets Applicable to Members - 100.0% (1) $ 20,179,009 (1) Calculated as a percentage of net assets applicable to members. (2) Fair valued security represents a total market value of $11,851,751 which represents 58.7% of net assets. This security is deemed to be restricted. (3) Rate indicated is the current yield as of September 30, 2007. As of September 30, 2007, the aggregate cost of securities for federal income tax purposes was $19,073,663. At September 30, 2007, the aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost was zero, the aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value was $833,743 and the net unrealized appreciation was $833,743. Item 2. Controls and Procedures. (a) The registrant’s President and Chief Executive Officer and its Chief Financial Officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of this report, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 13a-15(b) or15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) Therewas no change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE TOTAL RETURN FUND, LLC Date: November 14, 2007 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. TORTOISE TOTAL RETURN FUND, LLC Date: November 14, 2007 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer Date: November 14, 2007 By: /s/TerryMatlack Terry Matlack Chief Financial Officer
